Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Maguire Properties, Inc.: We consent to the incorporation by reference in this registration statement on FormS-8 of Maguire Properties, Inc. of our reports dated March1, 2007, with respect to the consolidated balance sheets of Maguire Properties, Inc. and subsidiaries as of December31, 2006 and 2005, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2006, management’s assessment of the effectiveness of internal control over financial reporting as of December 31, 2006, and the effectiveness of internal control over financial reporting as of December31, 2006, which reports appear in the December31, 2006 Annual Report on Form10-K/A of Maguire Properties, Inc. /s/ KPMG LLP Los Angeles, California November 20, 2007
